J-S77022-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ERIC GRIGGS

                            Appellant                  No. 382 EDA 2014


                  Appeal from the PCRA Order January 9, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1202811-1997


BEFORE: STABILE, J., JENKINS, J., and STRASSBURGER, J.*

MEMORANDUM BY JENKINS, J.:                       FILED DECEMBER 22, 2014

        Appellant, Eric Griggs, appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his petition

filed for relief pursuant to the Post Conviction Relief Act (“PCRA”).1      We

affirm.

        The relevant facts and procedural history of this appeal are as follows.

During the summer of 1997, Appellant and his coconspirator, Darien

Roderick, robbed several neighborhood bars in Philadelphia. A review of the

testimony of witnesses revealed the crimes had a similar modus operandi.

Roderick would enter the bar and order a shot or request change. Shortly
____________________________________________


* Retired Senior Judge assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J-S77022-14


thereafter, he would leave the bar only to return a few moments later with

Appellant and another co-conspirator.            Together, the men would rob the

bartender and patrons at gunpoint before ordering everyone to the floor. On

September 5, 1997, Appellant and Roderick were arrested in Roderick's

vehicle. A search of the vehicle revealed $815 in a case, a gold bracelet, a

gold chain, and a pistol.

        On June 14, 1999, a jury found Appellant guilty of robbery, 2 violation

of the uniform firearms act,3 and conspiracy4 with respect to the robberies at

Frosty's Saloon, Gallagher's Sports Bar, and the Sunset Café. On July 28,

1999, Appellant was sentenced to an aggregate term of 25 to 70 years’

imprisonment. He appealed his judgment of sentence on August 17, 1999.

This Court affirmed his judgment of sentence on May 9, 2001.            Because

Appellant did not file a petition for allowance of appeal to our Supreme

Court, his judgment of sentence became final thirty days after this Court’s

affirmance, on June 9, 2001.          See Commonwealth v. Swartzfager, 59

A.3d 616 (Pa.Super.2012) (citing 42 Pa.C.S. § 9545(b)(3)) (“A judgment is

deemed final at the conclusion of direct review, including discretionary



____________________________________________


2
    18 Pa.C.S. § 3701(a).
3
    18 Pa.C.S. § 6106.
4
    18 Pa.C.S. § 903.



                                           -2-
J-S77022-14


review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.”).

      On February 12, 2002, Appellant filed a timely PCRA petition alleging

ineffective assistance of counsel. The PCRA court denied this petition on July

13, 2004, and this Court affirmed on January 11, 2006.

      On January 15, 2009, Appellant filed a “petition to vacate judgment.”

The court treated this petition as Appellant’s second PCRA petition and, on

November 23, 2011, issued notice pursuant to Pa.R.Crim.P. 907 of its

intention to dismiss the petition as untimely.      On December 12, 2011,

Appellant filed a response to the Rule 907 notice, claiming he had not filed a

PCRA petition but, rather, a habeas corpus petition. The court determined

that his petition was a PCRA petition and dismissed it as untimely on January

9, 2014.   On January 24, 2014, Appellant filed a notice of appeal.        On

February 18, 2014, the court ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

complied the next day.

      Appellant raises the following issues for our review:

         DID THE TRIAL COURT ERR IN [ITS] ORDER THAT
         DISMISSED [APPELLANT’S] HABEAS CORPUS PETITION AS
         AN UNTIMELY FILED PCRA PETITION?

         DID THE TRIAL COURT ERR BY FAILING TO REVIEW AND
         ADDRESS THE MERITORIOUS CLAIM OF A VIOLATION OF
         THE   CONFRONTATION    CLAUSE    OF   THE   SIXTH
         AMENDMENT OF THE UNITED STATES CONSTITUTION?




                                     -3-
J-S77022-14


          DID THE TRIAL COURT ERR BY FAILING TO REVIEW AND
          ADDRESS THE MERITORIOUS CLAIM OF A DUE PROCESS
          VIOLATION AS IT RELATES TO THE SUBJECT MATTER
          JURISDICTION OF THE TRIAL COURT?

Appellant’s Brief at 6.

       Regarding Appellant’s contention that his petition should be considered

a habeas corpus petition, and not a PCRA petition, we observe:

       It is well-settled that the PCRA is intended to be the sole means
       of achieving post-conviction relief.       42 Pa.C.S. § 9542;
       Commonwealth v. Haun, [32 A.3d 697] ([Pa.]2011). Unless
       the PCRA could not provide for a potential remedy, the PCRA
       statute subsumes the writ of habeas corpus. [Commonwealth
       v.]    Fahy,      [737     A.2d   214,]    223–224      [Pa.1999];
       Commonwealth v. Chester, [733 A.2d 1242] (Pa.1999).[5]
       Issues that are cognizable under the PCRA must be raised in a
       timely PCRA petition and cannot be raised in a habeas corpus
       petition. See Commonwealth v. Peterkin, [722 A.2d 638]
       ([Pa.]1998); see also Commonwealth v. Deaner, 779 A.2d
       578 (Pa.Super.2001) (a collateral petition that raises an issue
       that the PCRA statute could remedy is to be considered a PCRA
       petition). Phrased differently, a defendant cannot escape the
       PCRA time-bar by titling his petition or motion as a writ of
       habeas corpus.

Commonwealth v. Taylor, 65 A.3d 462, 465-66 (Pa.Super.2013).

       Although Appellant purports to file a petition for a writ of habeas

corpus, his claims for relief fall within the purview of the PCRA, because (1)

he is currently serving a term of imprisonment, and (2) he alleges

constitutional violations that either undermine the reliability of the truth-


____________________________________________


5
  Abrogated on other grounds by Commonwealth v. Grant, 813 A.2d 726
(Pa.2002).




                                           -4-
J-S77022-14



seeking process or nullify the trial court’s jurisdiction over the proceedings.

42 Pa.C.S. § 9543 (a).        Therefore, the lower court properly treated

Appellant’s alleged habeas corpus petition as a PCRA petition, and issued its

order as a denial of PCRA relief.   See Taylor, supra (treating appellant’s

writ of habeas corpus as a PCRA petition).

      Our review of a PCRA court’s decision “is limited to examining whether

the PCRA court’s findings of fact are supported by the record, and whether

its conclusions of law are free from legal error.”       Commonwealth v.

Koehler, 36 A.3d 121, 131 (Pa.2012).         Before addressing the merits of

Appellant’s claims, we must first consider the timeliness of his PCRA petition,

because it implicates the jurisdiction of both this Court and the PCRA court.

Commonwealth v. Williams, 35 A.3d 44, 52 (Pa.Super.2011) (citation

omitted), appeal denied, 50 A.3d 121 (Pa.2012). “Pennsylvania law makes

clear that no court has jurisdiction to hear an untimely PCRA petition.” Id.

To “accord finality to the collateral review process[,]” the PCRA “confers no

authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

timebar[.]” Commonwealth v. Watts, 23 A.3d 980, 983 (Pa.2011). With

respect to jurisdiction under the PCRA, this Court has further explained:

         The most recent amendments to the PCRA...provide a
         PCRA petition, including a second or subsequent petition,
         shall be filed within one year of the date the underlying
         judgment becomes final. A judgment is deemed final at
         the conclusion of direct review, including discretionary
         review in the Supreme Court of the United States and the
         Supreme Court of Pennsylvania, or at the expiration of
         time for seeking the review.

                                     -5-
J-S77022-14



Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa.Super.2010)

(citations and quotations omitted), appeal denied, 20 A.3d 1210 (Pa.2011).

This Court may review a PCRA petition filed more than one year after the

judgment of sentence becomes final only if the claim falls within one of the

following three statutory exceptions, which the petitioner must plead and

prove:

         § 9545. Jurisdiction and proceedings

                                  *    *    *

         (b) Time for filing petition.–

            (1) Any petition under this subchapter, including a
         second or subsequent petition, shall be filed within one
         year of the date the judgment of sentence becomes final,
         unless the petition alleges and the petitioner proves that:
            (i) the failure to raise the claim was the result of
           interference     by    government      officials  with   the
           presentation of the claim in violation of the Constitution
           or laws of this Commonwealth or the Constitution or
           laws of the United States;
            (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or
            (iii) the right asserted is a constitutional right that was
           recognized by the Supreme Court of the United States or
           the Supreme Court of Pennsylvania after the time period
           provided in this section and has been held by that court
           to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1).       Further, if a petition pleads one of these

exceptions, the petition will not be considered unless it is “filed within 60

days of the date the claim could have been presented.” 42 Pa.C.S.A. §

9545(b)(2).

                                      -6-
J-S77022-14


      Here, Appellant’s judgment of sentence became final on June 9, 2001.

He filed his PCRA petition on January 15, 2009, almost eight years later.

Thus, Appellant’s PCRA petition is patently untimely.

      Appellant attempts to invoke the governmental interference exception

to the PCRA time bar by arguing that the criminal information was defective

or missing completely, and that his efforts to obtain it were thwarted by

governmental officials. The trial court reasoned as follows:

          Given that [Appellant] failed to demonstrate that
          government officials obstructed the presentation of his
          claims; failed to offer after-discovered evidence which was
          previously unknown to him and could not have been
          obtained by the exercise of due diligence; and failed to
          [allege] a violation of a constitutional right recognized
          after the one-year limitation and held to apply
          retroactively, it was clear to this [c]ourt that [Appellant’s]
          filing was untimely and that there was no jurisdiction to
          address the jurisdictional claim that [Appellant] set forth….

Trial Court Opinion, dated March 4, 2014, at 5. In effect, Appellant failed to

explain how government officials obstructed the presentation of his evidence

or why he did not bring this claim in a timely manner. Therefore, the trial

court properly denied Appellant’s PCRA petition as untimely. Accordingly, we

affirm.

      Order affirmed.




                                      -7-
J-S77022-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2014




                          -8-